United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.J., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
LOGISTICS AGENCY, Texarkana, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-416
Issued: December 12, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 16, 2006 appellant filed a timely appeal from a November 22, 2006 Office
of Workers’ Compensation Programs’ decision denying his request for reconsideration and
January 6, May 31 and September 12, 2006 decisions denying his claim for an injury on
September 15, 2005. Pursuant to C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether appellant sustained an injury on September 15, 2005 while in
the performance of duty; and (2) whether the Office abused its discretion in denying his request
for reconsideration.

FACTUAL HISTORY
On September 16, 2005 appellant, then a 56-year-old air blocker and bracer, filed a
traumatic injury claim alleging that on September 15, 2005 he injured his low back when he
lifted a heavy box. He submitted a September 15, 2005 report from a physician’s assistant.
On December 1, 2005 the Office requested additional evidence, including medical
evidence containing a diagnosis and an explanation as to how the diagnosed condition was
causally related to the September 15, 2005 work incident.
On December 7, 2005 Dr. Devabrata Ganguly stated that appellant described lifting a
heavy box on September 15, 2005 feeling a snap in his back and experiencing pain. He stated
that an October 6, 2005 magnetic resonance imaging (MRI) scan suggested significant
preexisting arthritic changes along with disc bulging which could have been recent. Dr. Ganguly
did not explain how these conditions were causally related to the September 15, 2005 lifting
incident.
In a March 29, 2006 report, Dr. G. Peter Foox, a physician specializing in physical
medicine and pain management, provided findings on physical examination and an impairment
rating. He indicated that appellant injured his lower back on September 15, 2005 when he bent
over and lifted a heavy object at work. Dr. Foox noted that an MRI scan revealed multilevel
degenerative disc changes and diffuse disc bulges at L3-4 and L5-S1 and a protrusion osteophyte
complex causing foraminal stenosis at L4-5. He diagnosed a mild L5-type radiculitis,
degenerative disc disease and osteophyte complex pathology of the lumbar spine. Dr. Foox did
not provide his opinion as to the cause of these conditions.
In a June 14, 2006 report, Dr. Roshan Sharma, an attending physiatrist, stated that
appellant had a herniated disc documented on an MRI scan which revealed a right
neuroforaminal stenosis and a right lateral disc protrusion corresponding to his right lumbar
radiculopathy. He stated his opinion that appellant’s conditions were related to the
September 15, 2005 employment incident.1 Dr. Sharma indicated that he was attaching
additional medical reports. However, no other reports from him are of record.
By decisions dated January 6, May 31 and September 12, 2006, the Office denied
appellant’s claim on the grounds that the evidence failed to establish that he sustained an injury
on September 15, 2005 while in the performance of duty.
On October 12, 2006 appellant requested reconsideration and submitted additional
evidence. In October 31, 2005 and May 16, 2006 form reports, Dr. Patricia Andres checked
“yes,” indicating that appellant’s condition was work related. Appellant also submitted reports
from a physician’s assistant.

1

Dr. Sharma submitted an identical report dated June 26, 2006.

2

By decision dated November 22, 2006, the Office denied appellant’s request for
reconsideration on the grounds that the evidence was not sufficient to warrant further merit
review.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden to establish the essential elements of his claim including the fact that the individual is an
employee of the United States within the meaning of the Act, that the claim was timely filed, that
an injury was sustained in the performance of duty as alleged and that any disability or medical
condition for which compensation is claimed is causally related to the employment injury.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the “fact of injury” has been
established. There are two components involved in establishing the fact of injury. First, the
employee must submit sufficient evidence to establish that he actually experienced the
employment incident at the time, place and in the manner alleged.4 Second, the employee must
submit medical evidence to establish that the employment incident caused a personal injury.5 An
employee may establish that the employment incident occurred as alleged but fail to show that
his disability or condition relates to the employment incident.
To establish a causal relationship between a claimant’s condition and any attendant
disability claimed and the employment event or incident, he must submit rationalized medical
opinion evidence based on a complete factual and medical background supporting such a causal
relationship. Rationalized medical opinion evidence is medical evidence which includes a
physician’s opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.6
ANALYSIS -- ISSUE 1
The Board finds that the evidence is insufficient to establish that appellant sustained a
back injury on September 15, 2005 while in the performance of duty.

2

5 U.S.C. §§ 8101-8193.

3

Elaine Pendleton, 40 ECAB 1143 (1989).

4

John J. Carlone, 41 ECAB 354 (1989).

5

Shirley A. Temple, 48 ECAB 404 (1997).

6

Gary J. Watling, 52 ECAB 278 (2001); Shirley A. Temple, supra note 5.

3

Appellant alleged that on September 15, 2005 he injured his low back when he lifted a
heavy box. He submitted a September 15, 2005 report from a physician’s assistant. However, a
physician’s assistant does not qualify as a physician under the Act.7 Registered nurses, licensed
practical nurses and physician’s assistants are not physicians as defined under the Act and their
opinions are of no probative value.8 Consequently, this report from a physician’s assistant is of
no probative value in this case. The report is not sufficient to establish a work-related back
injury on September 15, 2005.
Dr. Ganguly stated that appellant lifted a heavy box on September 15, 2005, felt a snap in
his back and experienced pain. An MRI scan suggested significant preexisting arthritic changes
along with disc bulging which could have been recent. However, Dr. Ganguly did not provide
medical rationale explaining how these back conditions were causally related to the
September 15, 2005 lifting incident. Therefore, his reports are not sufficient to establish that
appellant sustained an employment-related back injury on September 15, 2005.
Dr. Foox indicated that appellant injured his low back on September 15, 2005 when he
bent over and lifted a heavy object at work. He diagnosed a mild L5-type radiculitis,
degenerative disc disease and osteophyte complex pathology of the lumbar spine. However,
Dr. Foox did not provide a rationalized medical explanation as to how the September 15, 2005
employment incident caused his lumbar spine conditions. Therefore, his report is not sufficient
to discharge appellant’s burden of proof as to causal relationship.
Dr. Sharma stated that appellant had a herniated disc documented on an MRI scan. He
stated that appellant’s condition was related to the September 15, 2005 employment incident.
However, Dr. Sharma provided no medical rationale in support of his opinion regarding causal
relationship. Therefore, appellant’s opinion is not sufficient to establish that appellant sustained
a work-related back injury on September 15, 2005.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of the Act9 vests the Office with discretionary authority to determine
whether it will review an award for or against compensation. The Act states:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on [her] own motion or on application. The Secretary,
in accordance with the facts found on review may -(1) end, decrease; or increase the compensation awarded; or

7

See 5 U.S.C. § 8101(2) which provides: “‘physician’ includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their practice as defined
by state law;” see also Roy L. Humphrey, 57 ECAB ___ (Docket No. 05-1928, issued November 23, 2005).
8

Id.

9

5 U.S.C. § 8128(a).

4

(2) award compensation previously refused or discontinued.”
The Code of Federal Regulations provide that a claimant may obtain review of the merits
of the claim by: (1) showing that the Office erroneously applied or interpreted a specific point of
law; or (2) advancing a relevant legal argument not previously considered by the Office; or
(3) constituting relevant and pertinent evidence not previously considered by the Office.10 When
an application for review of the merits of a claim does not meet at least one of these
requirements, the Office will deny the application for review without reviewing the merits of the
claim.11
ANALYSIS -- ISSUE 2
In support of his request for reconsideration, appellant submitted reports in which
Dr. Andres checked “yes,” indicating that his back condition was work related. The Board has
held that a physician’s opinion on causal relationship which consists only of checking “yes” to a
form report is of diminished probative value on the issue of causal relationship.12 Therefore, the
reports from Dr. Andres do not constitute relevant and pertinent evidence not previously
considered by the Office. Appellant also submitted reports from a physician’s assistant. As
noted, physician’s assistants are not physicians under the Act and, therefore, their reports are not
probative. Consequently, these reports do not constitute relevant and pertinent evidence not
previously considered by the Office. As appellant did not show that the Office erroneously
applied or interpreted a specific point of law; or advance a relevant legal argument not
previously considered by the Office or constitute relevant and pertinent evidence not previously
considered by the Office, the Office did not abuse its discretion in denying appellant’s request
for reconsideration.
CONCLUSION
The Board finds that appellant failed to establish that he sustained an injury on
September 15, 2005 while in the performance of duty. It further finds that the Office did not
abuse its discretion in denying his request for reconsideration.

10

20 C.F.R. § 10.606(b)(2).

11

20 C.F.R. § 10.608(b).

12

See Gary J. Watling, supra note 6.

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated November 22, September 12, May 31 and January 6, 2006 are
affirmed.
Issued: December 12, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

